CHITTENDEN, J.
This action was brought to secure a writ of Mandamus commanding the Lucas County Board of Education to transfer certain territory in the Lucas County School District, to the Swanton Village School District, which is a part of the Fulton County School District.
An answer was filed to the amended petition of Ralph Matzinger, who brought the action, which averred that the territory sought to be transferred was situated in two separate school districts, and that the Board is not authorized by law to transfer territory thus situated, upon petition of electors of a district. ,A demurrer was filed to the answer. The Court of Appeals held:
1. Since the demurrer to the answer searches the record it challenges the attention of the court to the allegations contained in the amended petition of the State. After careful consideration we find that a cause of action does not exist and petition is dismissed; the demurrer to the answer also being overruled.
2. When vote of one school district in favor of a transfer is apparent, it is not enough, although other school district consents to transfer. Sec. 4695 GC. 109 OL. 65. Petition for mandamus dismissed.